United States District Court
Southern District of New York

 

Coventry Enterprises LLC, a Delaware
Limited Liability Company,

Plaintiff, Case Number:
1:19-cv-11057-LJL

Vv.

HEMP NATURALS, INC., a Delaware corporation,
LEVI JACOBSON, a Florida citizen; AND

YOSEF BLEIER, a Florida citizen,

Defendants.

 

x

STIPULATION AND [PROPOSED] ORDER

WHEREAS, Plaintiff commenced the above captioned action at the Southern District of
New York by filing the Complaint on December 3, 2019, and filed its First Amended Complaint

on January 7, 2020.

WHEREAS, Plaintiff served Defendants’ attorney, Eran Regev, Esq., with Plaintiff's
Summons, Amended Summons and First Amended Complaint on January 22, 2020, after
counsel agreed to accept such service in lieu of personal service on behalf of his clients, Hemp

Naturals, Inc., a Delaware corporation, Levy Jacobson.and Yosef Bleier.

WHEREAS, counsel for the Defendants agreed at that time to respond to the First

Amended Complaint by February 19, 2020, on behalf of Defendants, assuming his engagement
would continue, but thereafter, Defendants terminated his services, unexpectedly, but retained

him again as Defendants’ attorney of record on February 19, 2020.

WHEREAS, to provide the Defendants’ counse! with sufficient time to do so, the
Defendants and Plaintiff stipulated, through counsel, that Defendants shall answer, move or

otherwise respond to Plaintiffs First Amended Complaint by March 9, 2020; and

WHEREAS, an Initial Conference was set before Judge Koeltl for March 9, 2020 at 4:30
p.m. and, thereafter, the case was reassigned to Judge Lewis J. Liman; and it appearing to be
appropriate to set a new Initial Conference approximately four weeks after the Defendants have
responded to the Complaint, at a time convenient to the Court; subject to the Court’s approval,
the parties stipulate that the Court Preliminary Conference scheduled to March 9, 2020 before
Judge Koeltl be adjourned to April 6, 2020 at 4:30 p.m. or thereafter and set for hearing before

Judge Lewis J. Limon;

IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the
respective Parties that the Defendants shall answer, move or otherwise respond to Plaintiff's First
Amended Complaint by March 9, 2020, and, subject to the Court’s approval, that the Initial
Conference currently set to be held before Judge Koeltl on March 9, 2020 be vacated and reset

before Judge Lewis J. Liman on April 6, 2020 or thereafter as may be convenient to the Court.

IT IS FURTHER CONSENTED that an executed facsimile copy of this Stipulation

shall be binding as an original and may be filed with the Court in lieu of the original.
Attomeys for Plaintiff

Dated: February 19, 2019 CORRIGAN Vf

Seni C. Morris (SM-5814)
Corrigan & Morris LLP

12300 Wilshire Boulevard, Suite 210
West Los Angeles, CA 90025

(310) 394-2828 Tel.

(310) 394-2825 Fax

Attorneys for Defendants:

Dated: February 19, 2019 ERAN REGEV, E 7 pe

En a Regev, Esq.

1615 Northern Blvd,; Suite 103
Manhasset, NY 10030
516-472-0126

eregev@regevlaw.com

 

[PROPOSED] ORDER

It is so ordered. Defendants shall answer, move or otherwise respond to the First
Amended Complaini on or before March 9, 2020, The Initial Conference originally scheduled to
be heard by Judge John G. Koelltl is vacated and the Initial Conference shall be held, instead,
before this Court on wow: , 2020at_: _._, at the United States Courthouse, 500 Pear!
Street, New York, New York 10007-1312.

Dated: , By:

 

 

Lewis J, Liman

Judge, United Stated District Court

 
